PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/712,587
Filing Date: 22 Sep 2017
Appellant(s): Murata Manufacturing Co., Ltd.



__________________
Richard LaCava (41,135)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/04/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/12/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 5, 7-10, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venigalla et al. (US 2004/0248724 of record) hereinafter Venigalla in view of Tsay et al. (US 2005/0281733 of record) hereinafter Tsay and Park et al. (US 2013/0062578 of record) hereinafter Park.
Claims 11-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venigalla in view of Tsay and Park as applied to claim 1 above, and further in view of Tanabe (US 2011/0190432 of record).
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venigalla in view of Tsay and Park as applied to claim 1 above, and further in view of Itakura. (US 2006/0211800 of record) hereinafter Itakura.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venigalla in view of Tsay and Park as applied to claim 1 above, and further in view of Kurozumi. (US 2007/0253145 of record) hereinafter Kurozumi.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venigalla et al. (US 2004/0248724 of record) hereinafter Venigalla in view of Tsay et al. (US 2005/0281733 of record) hereinafter Tsay and Murakawa et al. (US 2012/0050941) hereinafter Murakawa.
See Advisory Action dated 11/12/2021 for details of specific claim rejections.


(2) Response to Argument
A. Venigalla in view of Tsay and Park
Regarding claim 1, Appellant argues that the combination of the teachings of Venigalla with that of Tsay and Park would not result forming of a coating on an already existing dielectric powder as set forth in claim 1, but rather result in the use of the process of Tsay to create barium titanate powder using the anion exchange resin of Tsay, and then that created barium titanate powder would be used as the barium titanate-based particles in Venigalla to which further silicate-based sintering aid that allows the lowering of the sintering temperature into a range of 1250°C to 1350°C is added.
However, while the above combination is one of the possible lessons one of ordinary skill in the art could learn from the prior art teachings, it is not the ONLY possibility.
Venigalla teaches washing a slurry of dielectric precursor to remove residual reactive species ([0036]).  Turning to Tsay, Tsay teaches treating a solution of dielectric material precursor by an anion/cation exchange resin tower.  One of ordinary skill in the art would recognize that substituting the washing step as taught by Venigalla with the anion/cation exchange process as taught by Tsay would achieve the desired result of removing residual reactive species when those species are anions/cations without ignoring the remaining teaching of the prior art.  To limit the teachings of the prior art to only applying an anion/cation exchange process to only the precursor powder of Venigalla is unreasonable, especially considering that Venigalla explicitly recites motivation to remove impurities while making the dielectric material. Furthermore, the prior art does not teach against this combination.
	Furthermore, the examiner notes that while appellant refers to a coating step in claim 1, claim 1 recites no such coating step.  In response to appellant’s argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Appellant further argues that a POSA would have no motivation to replace the alkaline earth hydroxide in Venigalla with the nitrate of Park and that doing so would change the basic principle of operation of Venigalla.  However, as stated in the rejection, one would be motivated to use metal nitrates as taught by Park “in order to produce a dielectric material having excellent dielectric and electric properties.”  Far from teaching away from Venigalla, Park also discloses the suitability of hydroxides along with nitrates for forming dielectric compositions ([0029]).  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.  See MPEP 2144.07.  Appellant argues that alkaline earth hydroxides are required by Venigalla.  However, the examiner can find no recitation to support such an assertion.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123.  Furthermore, Venigalla does not teach away from the use of nitrates, and the prior art does not teach away from the combination made in the rejection.  Appellant has failed to provide any evidence to show any teaching away from the combination relied upon in the rejection and attorney arguments cannot take the place of evidence.
Regarding claim 9, Appellant argues that the claimed steps are not taught and that therefore the rearrangement of untaught steps cannot be obvious.  However, the claim is directed towards adding ingredients in a certain order, i.e., first preparing an alkaline alkoxysilane solution by mixing alkoxysilane and an alkaline aqueous solution, then mixing the alkaline alkoxysilane solution with the dielectric powder, water, and metal salt.  However, Venigalla ([0028-0036]) in view of Tsay and Park ([0029, 0059]) teaches adding the claimed ingredients to create a mixture of the claimed ingredients.  Therefore, the only teaching missing from the prior art is the specific order in which the ingredients are added together.  It has been held that selection of any order of mixing ingredients is prima facie obvious In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  Furthermore, appellant has not provided any evidence of unexpected results to refute the reasoning of the rejection of the claim.
B. Venigalla in view of Tsay, Park, and Tanabe
Since the rejection of the claims upon which claims 11-12 and 19 depend from is maintained, the rejections for claims 11-12 and 19 are maintained as well for similar reasons.
C. Venigalla in view of Tsay Park, and Itakura 
Since the rejection of the claims upon which claims 13 and 14 depend from is maintained, the rejections for claims 13 and 14 are maintained as well for similar reasons.
D. Venigalla in view of Tsay, Park, and Kurozumi
Since the rejection of the claims upon which claim 15 depends from is maintained, the rejection for claims 15 is maintained as well for similar reasons.
E. Venigalla in view of Tsay, Park, and Murakawa
Regarding claim 21, since the subject matter in question is the same as that discussed in claim 1 above, similar reasoning applies to claim 21 as well.
E. Dependent claims
Since the rejection of the claims upon which claims 5, 7-16, and 18-20 depend from is maintained, the rejections for claims 5, 7-16, and 18-20 are maintained as well for similar reasons.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/A.A.W./Examiner, Art Unit 1741                                                                                                                                                                                                        
Conferees:
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741     

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                           
                                                                                                                                                                                                


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.